                                                                                                                                                                                               See reverse side for instructions

            v
                                                                                 TEXAS WORKFORCE COMMISSION
                                                                                                                          Austin, Texas

                                                                             FDINGS AND DECISIONS OF COMMISSION
                                                                                 UPON REVIEW OF CLAIM FOR BENEFITS

                                                                                                                            OCTO2p1n
                                                                                                                               Date Mailed


                    ETHEL V POGUE
A                   2175 S STATE HIGHWAY 121 # A2001                                                                                                                           Case Number:
                    LEWISVILLE, TX 75067-6578                                                                                                                                  2303455-2

N
                                                                                                                                                                               Social Security Number:
                                                                                                                                                                               XXX-XX-5314
                    SWC COMPANIES GP LLC ET AL
P                   SWC GROUP LP
                    4120 INTERNATIONAL PKWY STE 1100                                                                                                                           Prior Decision Date:
                    CARROLLTON, TX 75007-1958                                                                                                                                  September 7. 2018
E
R

Appeal Filed by:                          Claimant


           The Commissio as considered the appeal filed from the Appeal Tribunal decision identified above and,
           a ter ue consideration of the decision and the complete record herein, is of the opinion that the case was
           properly decided by the Appeal Tribunal. The Commission hereby adopts the findings of fact and
           conclusions of law of the Appeal Tribunal, as if the same were copied herein in full.

            The decision of the Appeal Tribunal is in all respects affirmed.
                                                         NOV 132018                                                                                                            This date includes holidays
            The last day a timely appeal may be filed is                                                                                                                   .

            and weekends as authorized by Commission Rule.




                                                                                                                                                        Robert D. Thomas
                                                                                                                                                        Commissioner Representing the Public




                                                                                                                                                         Ruth R. Hughs
                                                                                                                                                         Commissioner Representing Employers
                I   dissent




                Julian Alvarez
                Commissioner Representing Labor



                     ILil 11111   11111   tlft 11111 tilL Lift Lii   lift   ILL 111ff   11111   11111 111111101 11111   iLl 11111 liii liii 11111 111111111   I   1111
Case 1:18-cv-00713 Document 9                                            Filed 10/09/2018      Page 1        of 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION
                                                                                           201 B   OCT -9 PM        12:   5
   ETHEL VENICE POGUE,                           §                                         CLEj                 p
                    PLAINTIFF,                   §
                                                                                           L        1    .




                                                 §
   V.                                            §       CAUSE NO. l:18-CV-713-LY                       ..


                                                 §
   TEXAS WORKFORCE COMMISSION,                   §
   HEARiNG OFFICER ROBERT                        §
   DWYER, JR.; AND CHRISTOPHER                   §
   OAKLEY, SUPERVISOR,                           §
                     DEFENDANTS.                 §




          Before the court are Plaintiffs "Motion for Continuance" (Doc. #7) and "Motion for

   Reconsideration" (Doc. #8) filed September 17, 2018 (Doc. #6). Although the motions are not clear,

   it appears Plaintiff seeks additional time to file objections to the Report and Recommendation ofthe

   United States Magistrate Judge filed September 7, 2018 (Doc. #6) so that she may obtain a hearing

   record, and seeks to supplement evidence. Having considered the motions, the court is of the

   opinion that Plaintiffs motion for continuance should be granted.

          IT IS ThEREFORE ORDERED that Plaintiffs "Motion for Continuance" filed September

   17,2018 (Doc. #7) is GRANTED AS FOLLOWS: Plaintiffs objections to the magistratejudge's

   report and recommendation, if any, shall be filed on or before November 9, 2018.

          Plaintiffs "Motion for Reconsideration" remains pending at this time.

          SIGNED this                 day of October, 2018.




                                                     ITED STA
